14‐4499 
        Smulley v. Mutual of Omaha Bank 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 25th day of February, two thousand 
        sixteen. 
                                          
        PRESENT:  RALPH K. WINTER, 
                     RICHARD C. WESLEY, 
                     CHRISTOPHER F. DRONEY, 
                                  Circuit Judges. 
        ______________________ 
         
        DOROTHY A. SMULLEY,  
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                  No. 14‐4499 
         
        MUTUAL OF OMAHA BANK, an 
        Arizona savings association, ERIN 
        BOWEN, AKA Erin Kremser, Erin Alicata, 
        an individual residing in Massachusetts, 
        WEBSTER FINANCIAL CORPORATION, 
        a Delaware corporation, DBA Webster 
        Bank, ZELDES, NEEDLE & COOPER, PC, 


                                                             1
 a Connecticut professional corporation, 
 IMAGINEERS, LLC, Connecticut limited 
 liability company, ORONOQUE SHORES 
 CONDOMINIUM ASSOCIATION NO. 1, 
 INC., a Connecticut corporation, 
  
                          Defendants‐Appellees.      
 ______________________  
  
FOR APPELLANT:             DOROTHY A. SMULLEY, pro se, Stratford, CT.  
                            
FOR APPELLEES:             TROY A. BATAILLE, Goldberg Segalla, LLP, 
                           Hartford, CT (Reardon Scanlon Vodola Barnes LLP, 
                           West Hartford, CT; Welch, Teodosio, Stanek & Blake, 
                           LLC, Shelton, CT; Zeldes, Needle & Cooper, P.C., 
                           Bridgeport, CT, on the brief). 
                            
         Appeal from a judgment and order of the United States District Court for 

the District of Connecticut (Jeffrey Alker Meyer, Judge). 

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the orders and judgment of the District 

Court are VACATED and the case is REMANDED.  

       Appellant Dorothy Smulley, proceeding pro se, appeals the District Court’s 

order dismissing her complaint under the doctrine of Colorado River abstention, 

the subsequent judgment entered, and an order denying her motion to alter the 

judgment.  Smulley filed a complaint raising numerous claims arising from her 

dispute with a condominium association.  The District Court decided to abstain 



                                         2
in light of four pending state actions arising from the same facts.  We assume the 

parties= familiarity with the underlying facts, the procedural history of the case, 

and the issues on appeal. 

      We review a decision to abstain and the denial of reconsideration for abuse 

of discretion, although our review is “somewhat rigorous” in the abstention 

context.  Niagara Mohawk Power Corp. v. Hudson River‐Black River Regulating Dist., 

673 F.3d 84, 99 (2d Cir. 2012) (citation omitted) (abstention); Analytical Surveys, 

Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (reconsideration).  Under 

the Colorado River doctrine, a federal court may decline to hear a case when 

parallel state court proceedings are pending and “reasons of wise judicial 

administration” counsel dismissal.  Colorado River Water Conservation Dist. v. 

United States, 424 U.S. 800, 818 (1976).  However, “[o]nly the clearest of 

justifications will warrant dismissal.”  Id. at 819.   

      First, a court may abstain under this doctrine only if the state and federal 

proceedings are parallel.  Dittmer v. County of Suffolk, 146 F.3d 113, 118 (2d Cir. 

1998).  Second, whether Colorado River abstention is justified turns on a balancing 

of six factors: (1) whether either the state or federal court has assumed 

jurisdiction over a res; (2) the relative inconvenience of the federal forum; (3) the 




                                            3
desirability of avoiding piecemeal litigation; (4) the order in which the actions 

were filed; (5) whether state or federal law provides the rule of decision; and (6) 

whether the state action will protect the federal plaintiff’s rights.  Colorado River, 

424 U.S. at 818 (announcing the first four factors); Moses H. Cone Mem’l Hosp. v. 

Mercury Constr. Corp., 460 U.S. 1, 23–26 (1983) (announcing factors five and six). 

      The District Court’s oral ruling carefully walked through each of these 

factors in applying the Colorado River doctrine to the case before it.  However, 

following oral argument on appeal, Smulley informed us that she had entered 

into a settlement agreement with all defendants except Webster Financial Corp., 

resolving both state and federal actions.  See Motion, Smulley v. Mutual of Omaha 

Bank, No. 14‐4499 (2d Cir. Jan. 11, 2016), ECF No. 116.  We grant her motion to 

withdraw those defendants as parties and, as a result, the procedural landscape 

that faces us is different from what the District Court faced. 

      The parallel nature of concurrent state and federal actions is “a necessary 

prerequisite to abstention under Colorado River,” without which we never reach 

the six‐factor balancing test.  Dittmer, 146 F.3d at 118.  Actions are “parallel when 

substantially the same parties are contemporaneously litigating substantially the 

same issue in another forum.”  Niagara Mohawk, 673 F.3d at 100.  Now that 




                                           4
Webster Financial Corp. is the only defendant in the federal action and is not a 

party to any state action, there are no concurrent, “parallel” actions in state court, 

and our Colorado River analysis is at an end.  See Sheerbonnet, Ltd. v. Am. Exp. Bank 

Ltd., 17 F.3d 46, 49–50 (2d Cir. 1994). 

      We GRANT Smulley’s motion to withdraw certain defendants and 

accordingly VACATE the orders and judgment of the District Court and 

REMAND the case for further proceedings.  

                            
                                           FOR THE COURT: 
                                           Catherine O’Hagan Wolfe, Clerk 
 
                                             




                                                5